UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6609


MICHAEL D. JAMES,

                Plaintiff – Appellant,

          v.

LEROY CARTLEDGE, Warden; SCOTT LEWIS, Assistant Warden of
Security; NFN MURSIER, Major of Security; OFFICER GOBLE,
#051041,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:15-cv-00625-TLW)


Submitted:   October 11, 2016              Decided:   October 19, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. James, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael    D.   James      appeals     the     district      court’s      order

accepting the recommendation of the magistrate judge, granting

summary   judgment    to   defendants       and    dismissing      his     42   U.S.C.

§ 1983 (2012) complaint.          We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated    by    the   district     court.          James    v.     Cartledge,     No.

9:15-cv-00625-TLW (D.S.C. Apr. 12, 2016).                  We deny James’ motion

for   appointment     of   counsel   and     dispense       with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                       2